Citation Nr: 1827914	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis, rated as 20 percent disabling between August 17, 2011 and May 13, 2014, and as 40 percent disabling since then.   

2.  Entitlement to an effective date earlier than August 17, 2011, for the grant of an increased rating for service-connected lumbar spondylosis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran)  represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1986.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the decision, the RO granted an increased rating to 20 percent for service-connected back disability.  The Veteran appealed the decision to the Board in March 2014.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing convened at the RO.  A transcript of the hearing has been included in the record.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  VA added pertinent evidence to the record after issuance of the November 2014 Supplemental Statement of the Case (SSOC).  The evidence has been considered pursuant to the Veteran's May and December 2015 waivers of initial AOJ review of new evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2017).

Lay statements dated in May 2015 indicate that the Veteran may have developed psychiatric disability secondary to service-connected lumbar spine disease.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the issue is not before the Board.  As such, the issue is referred to the AOJ for appropriate development.  


FINDINGS OF FACT

1.  Since August 17, 2010, the evidence has indicated that forward flexion of the thoracolumbar spine has been 30 degrees or less.  

2.  The Veteran's service connected disabilities - lumbar spondylosis and bilateral lower extremity radiculopathy - share a common etiology.    

3.  Effective this decision, lower back disability has been rated as 40 percent disabling since August 17, 2010.  

4.  Right lower extremity radiculopathy was rated as 10 percent disabling between May 13, 2014 and July 29, 2016, and has been rated as 20 percent disabling since.  

5.  Left lower extremity radiculopathy has been rated as 10 percent disabling since May 13, 2014.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for service-connected lumbar spondylosis have been met since August 17, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5242-43 (2017).

2.  The criteria for an effective date of August 17, 2010, for the increase in rating for service-connected lumbar spondylosis, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for a TDIU have been met since July 29, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).

4.  Prior to July 29, 2016, the criteria for a TDIU had not been met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records and reports, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, the reports of which are adequate to evaluate the issues addressed below.       

VA also provided the Veteran with a hearing before the Board.  He testified before the Board in a May 2015 hearing.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issue decided herein and ensured clarification regarding the evidence that would support the Veteran's claim for increased rating for lumbar spine disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.



II.  Claim for Increased Rating

The Veteran has been service connected for lumbar spine disability since June 1986.  In an unappealed March 1992 rating decision, the RO reduced the assigned disability rating for this disorder from 20 to 0 percent.  

On August 17, 2011, the Veteran claimed entitlement to an increased rating.  In the rating decision on appeal, the RO granted an increased rating to 20 percent, effective the date of claim.  During the pendency of the appeal, in an October 2014 rating decision, the RO assigned a 40 percent rating for back disability, effective May 13, 2014.  The Veteran continues to seek a higher rating during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In the decision below, the Board will consider whether a higher disability rating has been warranted at any time from August 17, 2010, one year prior to the date of claim for increased rating.  See 38 C.F.R. § 3.400 (2017).       

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See 38 U.S.C. § 5107(b) (West); 38 C.F.R. § 3.102 (2017).    

Thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  As a 40 percent rating will be awarded for the entire appeal period, the Board will limit its discussion to criteria addressing the 40 percent and higher ratings.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  Ratings of 40, 50, and 100 percent are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.

The lower back disability has been rated as 0 percent disabling between August 17, 2010 and August 17, 2011, as 20 percent disabling between August 17, 2011 and May 13, 2014, and as 40 percent disabling since May 13, 2014.  The evidence here consists of VA and private treatment records, lay statements from the Veteran and his family members, and VA compensation examination reports dated in September 2011, May 2014, and September 2017.  This evidence indicates that a 40 percent rating has been warranted since August 17, 2010.  

The Veteran sought treatment for his back disability in the year prior to his increased rating claim in August 2011.  A September 2010 VA treatment record notes that the Veteran presented for follow up, complaining of "chronic lower back pain since 1986[.]"  The Veteran reported increased "severity and frequency for past few wks, denies any recent trauma.  Reports radiation down rt. buttocks, feels like electrical shock."  The note indicated that, due to "CRF and elevated LFTs" the Veteran "has to be very careful what he takes. Just taking otc tylenol."  The examiner also indicated the Veteran was "[h]aving trouble sleeping due to pain.  Says he can't do anything because of the pain."

The September 2011 VA examination report indicated severe disability.  The examiner noted pain-free forward flexion of only 15 degrees with functional loss, and noted IVDS with incapacitating episodes lasting up to four weeks in the previous year.  The Veteran reported several flare ups per year.  The examiner closed the report commenting on the Veteran's employability, finding functional loss due to an inability to carry more than 20 pounds, sit longer than 20 minutes, or bend and stretch.  Further, the examiner indicated that the Veteran could not walk more than a 1/2 block at a time.  

The May 2014 VA report, which formed the basis of the RO's grant of an increase in rating to 40 percent, also indicated severe disability.  The Veteran reported experiencing flare ups each month which cause him to drop "to his knees."  On weight-bearing range of motion testing, the examiner found reduced flexion to 15 degrees, which lessened to 10 degrees after repetitive motion testing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The examiner noted persistent radiculopathy and a history of IVDS.  The examiner noted no atrophy or ankylosis.  The examiner noted that the Veteran "last worked in 1996, doing retail management work.  He had difficulty with prolonged sitting."  

March 2016 private physical therapy notes indicate flexion limited to 30 degrees.  Other private medical evidence dated throughout 2016 notes the Veteran's complaints of pain and treatment with epidural steroid injections to treat the pain.  

The September 2017 VA report indicates severe disability, noting spondylosis with IVDS and bilateral radiculopathy.  The examiner noted 30 degrees forward flexion with pain.  The examiner noted no ankylosis or muscle atrophy, but did note radicular pain, IVDS, and diminished sensation in the lower extremities due to the back disability.  The examiner also noted incapacitating episodes of two weeks but less than four weeks in the previous year.  The examiner found that the disorder affected employability because the Veteran is unable to bend, squat, climb, stand, or sit for a prolonged period.  

This evidence indicates that a 40 percent rating has been warranted for the entire appeal period from August 17, 2010, one year prior to the increased rating claim.  See 38 C.F.R. § 3.400.  Although the evidence is mixed with regard to the extent of the Veteran's incapacitating episodes due to IVDS, ranging from two to four weeks during the appeal period, the evidence is clear that the Veteran's forward flexion has been limited by pain to 30 degrees or less.  This is noted in the three VA reports dated from 2011 to 2017, and in the private treatment records.  As such, an increased rating is warranted here from August 17, 2010 to May 13, 2014 (the effective date of the assigment of a 40 percent rating).  However, the preponderance of the evidence indicates that the next-highest ratings of 50 or 60 percent have been unwarranted during the appeal period.  A 50 or 100 percent rating has been unwarranted under the General Rating Formula for Diseases and Injuries of the Spine because the Veteran has not had ankylosis in his spine.  A 60 percent rating has been unwarranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes because the evidence has not shown that the Veteran has experienced incapacitating episodes lasting at least six weeks at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.

With regard to the one year period prior to the Veteran's August 17, 2011 increased rating claim - the Board notes that the record contains no medical evidence during that period indicating forward flexion limited to 30 degrees or less.  Further, no evidence dated during that period indicates incapacitating episodes due to IVDS.  Nevertheless, the September 2010 VA treatment record summarized above does indicate severe disability.  Further, the Board has considered 38 C.F.R. § 3.344 in finding the increased rating to 40 percent effective one year prior to the date of the increased rating claim.  This provision guides VA to produce the greatest degree of stability of disability evaluations based on the entire record of examination and the medical-industrial history.  Based on such guidance, the Board finds it unlikely that the severity noted in the September 2011 VA report (e.g., forward flexion limited by pain to 15 degrees) had its onset on that day, or on the day of claim for increased rating in August 2011.  Rather, it is as likely as not that the severity of the Veteran's lumbar spine problem preexisted the claim.  This inference is strengthened by the September 2010 VA treatment record.  

In sum, a 40 percent rating has been warranted for lumbar spondylosis since August 17, 2010.  The preponderance of the evidence is, however, against a rating in excess of 40 percent during the appeal period.  See 38 U.S.C. § 5107(b) (West); 38 C.F.R. § 3.102 (2017).    

III.  Earlier Effective Date 

The Veteran has asserted that the increase in rating to 20 percent for back disability, awarded by the RO in the November 2011 rating decision on appeal, should have been effective earlier than the August 17, 2011 assigned effective date.   

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  

As noted earlier, an exception to this rule exists under 38 C.F.R. § 3.400 (o)(2).  This provision allows VA to assign an effective date for increased rating up to one year prior to the date of claim where medical evidence indicates an increase in disability during that time period.  In this matter, the Veteran's claim has been granted insofar as an effective date of August 17, 2010 has been granted for the increase in rating.  An effective date earlier than August 17, 2010 would not be warranted here, however.      

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  The new rules require that claims be made on a specific claim form prescribed by VA, and available online or at a local RO.  Given that this appeal involves a claim dated prior to the effective date of this newest rule, the pre-amendment rules apply.  Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Mere presence of evidence in the record of the existence of a disability did not establish an intent to seek a benefit.  To establish a claim, the Veteran had to assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  
See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by a claimant).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.

The RO granted the Veteran's original claim of service connection for back disability in a December 1986 rating decision the Veteran did not appeal.  In a March 1992 rating decision, the RO reduced the assigned rating to 0 percent.  The Veteran did not appeal this decision either.  As such, the March 1992 and December 1986 rating decisions became final.  See 38 C.F.R. § 20.302.

As stated earlier, VA received the Veteran's claim for increased rating for back disability on August 17, 2011.  The Veteran did not communicate prior to that date, either expressly or impliedly, an interest in seeking a higher rating for service-connected back disability.  The disability may have been compensably disabling years before the August 2011 claim.  Medical and lay evidence in the claims file indicates a deterioration of the Veteran's back disability well before he filed the August 2011 increased rating claim (see e.g., lay evidence of record from the Veteran and his family members).  Indeed, the date of onset to severe disability may have been years prior to the claim.  Nevertheless, the date of the claim for increase on August 17, 2011 is the "later" of these dates.  That date would have been the appropriate assigned effective date absent evidence indicating severe disability in the year prior to the claim.  As detailed earlier, evidence of record indicates severe impairment in the year prior to the claim.  Thus the exception under 38 C.F.R. 
§ 3.400 (o)(2) should be utilized here.  But a date earlier than August 17, 2010 cannot be assigned under prevailing law.

IV.  TDIU

The Veteran is service connected for three disabilities - lower back disability rated as 40 percent disabling since August 17, 2010, right lower extremity radiculopathy rated as 10 percent disabling between May 13, 2014 and July 29, 2016, and as 20 percent disabling since July 29, 2016, and left lower extremity radiculopathy rated as 10 percent disabling since May 13, 2014.  He claims that service-connected back disability and its manifestations render him unemployable.  As such, the TDIU claim is properly on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

The Veteran's service-connected disabilities share a common etiology - the back injury in service.  This is noted in the September 2017 VA report.  As such, these disabilities, which have a combined rating of 60 percent since July 29, 2016, can be considered one disability rated as 60 percent disabling for purposes of the threshold requirements under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25.  Thus, with one disability rated 60 percent disabling, the threshold percentage requirement for schedular consideration of a TDIU is met here from July 29, 2016.  38 C.F.R. 
§ 4.16 (a).  The remaining question is whether the evidence indicates that the Veteran has been unemployable due to service-connected disability since July 29, 2016.    

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to substantiate a TDIU claim.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Furthermore, in rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider, supra.  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

The evidence dated since July 29, 2016 indicates that, as the result of service-connected disability, the Veteran has not been capable of performing the physical and mental acts required by employment.  Each of the VA reports indicates that the Veteran would have difficulty performing in labor-intensive or sedentary employment.  The reports note the Veteran's problems with moving, walking, standing, carrying or bearing weight, and with sitting for extended periods.  The VA and private treatment record reinforce these findings, moreover.  And the record contains competent and credible lay statements received in May 2015 from the Veteran's mother, wife, and daughter, who attest to the Veteran's limitations from spinal disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witnesses are competent to offer evidence regarding observable symptomatology such as pain and limitation of motion); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  His mother noted the impact of back disability on the Veteran's ability to interact with other people.  His wife noted the Veteran's severe pain with all types of activity, and stated that the Veteran "cannot stand for long periods and even sit for that matter."  And his daughter described the Veteran's inability to participate in "the things any average father is capable of doing such as household repairs, playing catch, or any other strenuous activity[.]"  She noted "the biggest let down for my dad and our family is his inability to simply sit or stand comfortably for long periods of time."   

The Board also notes the lack of clarity in the record regarding the extent to which a nonservice-connected kidney disability causes the Veteran to be unemployable.  The record is clear that the Veteran has had severe kidney disability throughout the appeal period.  The award of SSA disability benefits is based in part on this problem.  During the hearing before the undersigned, the Veteran indicated that concerns surrounding his kidney disability interfered with treatment for back disability, leading to worsening symptoms.  This is corroborated by the September 2010 VA treatment record discussed earlier, which indicates that treatment of the Veteran's back disability with prescription medication is complicated by kidney disease.  This evidentiary background indicates that back disability is more severe as the result of kidney disability.  Cf. Mittleider, supra.  

In sum, the preponderance of the evidence does not demonstrate that, since July 29, 2016, the Veteran has been capable of following a substantially gainful occupation in spite of his spinal disease.  As such, the Board finds that the Veteran has been unemployable as the result of service-connected disability since then.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the ultimate TDIU determination rests with VA and not a medical examiner).  
















(CONTINUED ON THE NEXT PAGE)





As the evidence does not preponderate against the claim, the TDIU claim must be allowed from July 29, 2016.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  In finding unemployability here, the Board has considered the Veteran's limited educational background, and his employment background limited to labor-intensive jobs.       


ORDER

Entitlement to a 40 percent disability rating for lumbar spondylosis is granted from August 17, 2010, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to an earlier effective date of August 17, 2010, for the increase in rating for service-connected lumbar spondylosis, is granted, subject to laws and regulations governing the payment of monetary awards.   

Entitlement to a TDIU is granted from July 29, 2016, subject to laws and regulations governing the payment of monetary awards.  
     
Entitlement to a TDIU prior to July 29, 2016 is denied.     



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


